Citation Nr: 0840519	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  03-11 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active U.S. Marine Corps service from August 
1965 to June 1968 including in the Republic of Vietnam with 
the Third Marine Division, for which he received a 
Presidential Unit Citation, the official write-up for which 
is of record.  His MOS was as a rocket launch man.  His 201 
file shows participation in OPERATIONS DECK HOUSE-5, CHINOOK 
II, PRAIRIE II, III and IV, CIMARRON, BIG HORN, BUFFALO, 
HICKORY II, KINGFISHER (twice), LIBERTY and KENTUCKY.  He was 
born in 1946.

The veteran filed his initial claim for VA benefits in 1998, 
while incarcerated, and said he had received an 18-year 
sentence; he remains incarcerated.

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The Board remanded the case in June 2006, since which time 
the requested development has taken place, and the rating 
assigned for the veteran's PTSD has been increased from 50 to 
70 percent disabling.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
preponderates in favor of a finding that the veteran's back 
disability is of service origin.

2.  The veteran's PTSD is generally severe but not total, 
with depression and flashbacks, no active delusions or 
hallucinations, an absence of gross cognitive impairment, and 
ongoing anger with memory deficits and considerable social 
isolation which causes him problems with employment but does 
not alone necessarily preclude all manner of gainful work; he 
is incarcerated, and has not worked other than in prison-
assigned positions for some time.

3.  The competent and probative medical evidence of record 
raises a reasonable doubt as to whether the veteran's 
service-connected disabilities in the aggregate, both of a 
mental health nature and his back disorder, now render him 
unable to obtain and maintain any form of substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The veteran's current low back disability was incurred in 
service.  38 U.S.C.A. §§ 1101,1110, 1112, 1113, 5103, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).

2.  The criteria for an evaluation in excess of 70 percent 
for the service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, Part 4, including §§ 
4.1, 4.2, 4.7, Diagnostic Code (DC) 9411 (2008).

3.  Giving the benefit of the doubt to the veteran, the Board 
concludes that the criteria for a total disability rating for 
compensation purposes based on individual unemployablity due 
to service-connected disabilities are met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.15, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).  Given the generally 
favorable decisions herein, the Board finds that any question 
with regard to the timing or content of the VCAA notice 
provided to the veteran is moot or represents harmless error.  


It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Service Connection for Back Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

It is now well established that a lay person such as the 
veteran is not competent to opine on medical matters such as 
the diagnosis or etiology of medical disorders, and therefore 
the veteran's opinion that his disabilities are of service 
origin is entitled to minimal probative weight.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Even recent 
judicial refinements of that Espiritu premise would not 
benefit the veteran in this case, given the nature of the 
evidence of record herein.  See, e.g., Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (noting that lay statements 
may be competent to support a claim as to lay-observable 
events or lay-observable disability or symptoms).

In a case in which a claimant's service records are 
unavailable through no fault of his own, there is a 
heightened obligation to explain our findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule in our decision. O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The case law does not, however, lower the legal 
standard for proving a claim for service connection.  Rather, 
it obligates the Board to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service, and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b); 
see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), the 
occurrence of a combat-related injury or disease may be based 
upon lay statements alone, but the law does not absolve a 
claimant from the requirement of demonstrating current 
disability and a nexus to service, as to both of which 
competent medical evidence is generally required.  Beausoleil 
v. Brown, 8 Vet. App. 459, 464 (1996).

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  In each of 
the following instances, pertinent evidence will be 
delineated and all of the entire evidence of record has been 
reviewed.  However, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran's service treatment records are limited, and 
include virtually none from his time in Vietnam.  He has 
stated that he hurt his back while in Vietnam.  His former 
wife has provided a written statement to the effect that, 
ever since she has known him, he has had back problems and 
has referred to having injured his back in Vietnam.  

He has subsequently clarified that he was seen at a Marine 
Battalion Aid Station following a traumatic incident 
involving his back on April 17, 1967.  He has otherwise given 
the details of the incident which involved driving a "Mule" 
(an all-terrain platform vehicle) inside the perimeter of the 
airstrip at Khe Sahn when the vehicle swerved and overturned, 
and he was thrown from the vehicle, knocked briefly 
unconscious, and treated at the aid faculty behind an 
abandoned French concrete bunker.  He said he was given 
Morphine and remained sedated, but in pain, for several weeks 
thereafter.  

A statement was received from the veteran's private 
physician, M.J.G., M.D., dated in December 1999, to the 
effect that he had seen him for ongoing back problems since 
August 1991.  In pertinent part, Dr. G indicated that the 
veteran had given a history of hurting his back in Vietnam in 
1967.  The physician felt his symptomatology was consistent 
with lumbar disc disease with intermittent aggravation.  

On VA examination in 2000, primarily to assess his mental 
health problems, it was noted that he had a history of back 
problems and probably had lumbar disk disease.  

Clinical reports from the penal facility in which the veteran 
is an inmate show complaints of back pain, with a consistent 
history of the problems having started in about 1967.

Private evaluative studies including a magnetic resonance 
imaging (MRI) in January 2001 confirmed central- and left-
side disk protrusion at L-5/S-1 resulting in mild canal 
stenosis and left-side foraminal stenosis; mild bilateral 
foraminal stenosis at L-3/L-4 without canal stenosis 
secondary to degenerated bulging disc and facet and 
ligamentous hypertrophy; and degenerated discs at T-11/T-12, 
L-2/L-3, and L-4/L-5 with no canal or foraminal stenosis.

A written opinion is of record from D.G.S., M.D., a board-
certified orthopedic surgeon, dated in July 2001, to the 
effect that he had evaluated the veteran at the penal 
facility.  It was Dr. S's opinion that it is more likely than 
not that his current back condition is related to his 
military service and to the trauma he suffered to his back 
while performing duties as a Marine.

In any event, while service records are limited, the 
veteran's history of back trauma in 1967 is consistent with 
documentation of record and his own combat experiences, and 
is considered by the Board to be both credible and 
persuasive. 

The aggregate evidence, including the definitive medical 
expert opinion now of record, raises a reasonable doubt which 
must be resolved in the veteran's favor.  Service connection 
is therefore warranted for his current back disorder, as 
being a result of service.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.

III.  Claims for Increased Evaluations

A.  PTSD

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155. Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10. 

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

Diagnostic Code (DC) 9411 provides that a 50 percent rating 
is warranted for PTSD where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The Board is mindful of the guidelines which have recently 
been issued by the Court with regard to increased rating 
cases and mandatory notice, in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In this regard, the notifications to 
the veteran were entirely adequate to inform him, or any 
reasonable person for that matter, of what was required, and 
that he needed to provide evidence with regard to how his 
disabilities affect him in everyday, daily life; his 
responses confirm that he understood those ramifications and 
mandates.  There is no prejudicial error either alleged or 
shown.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Extensive prior psychiatric records are in the file for 
comparative purposes.  The veteran has argued that his mental 
health problems have gotten worse.  It would appear that when 
considered with his ongoing clinical data from multiple 
facilities, all of which is in the file, prison and VA 
evaluations and examinations and the reports of an ongoing 
and fairly rigorous counseling program appear to provide an 
accurate reflection of his current and ongoing impairment.  
He has been seen at one or another penal facility for ongoing 
mental health difficulties, and many of those reports are now 
in the file.

A comprehensive mental health evaluation undertaken via 
telephone at the veteran's current penal facility on behalf 
of VA in July 2008 is of record.  The examiner noted his 
detailed history and the contents of his file.  His social 
relationships have appeared to have totally disintegrated; 
only his elderly mother writes him on occasion.  He has been 
given medications for ongoing depression but it is unclear 
how much he is now taking; he has problems functioning 
independently.  He has worked on the prison library wherein 
he has rather built himself a figurative and literal bookcase 
fortress.  (Earlier records show that he may have at one 
point earned a law degree but never gained admission to the 
bar; he has cited a number of other earlier jobs).  Prior to 
imprisonment he said he had worked for a production company 
(an official certification is of record referring to one pre-
prison job as a professional writer.)  He now has sleep 
problems and when he does not sleep at night, he does not 
function properly during the day and is irritable.  He was 
not having active hallucinations or delusions, no 
inappropriate thought processes and no bizarre behavior 
although he has a good deal of anger.  His current Global 
Assessment of Functioning (GAF) was 39, with the highest the 
past year being 42.  The examiner felt that he was unable to 
work due to the PTSD.

The regulation for rating such mental health problems has 
been interpreted as meaning that the only criteria for a 
total disability rating for any disability rated in 
accordance with the VA General Rating Formula for Mental 
Disorders are total occupational and social impairment.  
Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004).

It is noted that since the Board reviewed the case 
previously, an increase has been awarded in his PTSD rating, 
from 50 to 70 percent disabling.  After a careful review of 
the evidence of record, the Board concurs that the 70 percent 
evaluation, but no more, is warranted for the veteran's 
service-connected PTSD. 

The aggregate evidence indicates that the veteran has 
significant PTSD symptoms.  His GAF score is rarely above the 
mid-40's range.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health and illness.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  GAF scores ranging between 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242- 244 (1995).  But GAF scores are only once facet to 
be taken into account in the rating such disabilities.

The veteran has undergone counseling and numerous individual 
sessions in prison, with minimal improvement.  He often has 
sleep disturbance at nights; is persistently isolated from 
family and friends; has nightmares, intrusive thoughts and 
flashbacks.  His interacting with fairly much everyone inside 
the penal facility is minimal, and he has barricaded himself 
against visitors in his job in the library.  He has few if 
any social contacts and receives correspondence only from his 
elderly mother.  These symptoms are reflective of a generally 
severe impairment which more often than not equates to the 70 
percent rating.

However, the Board does not find that a schedular 100 percent 
evaluation is justified.  The objective evidence does not 
suggest that the veteran has gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and place; 
or memory loss for names of close relatives, own occupation, 
or own name.  As a consequence, it is found that a 100 
percent disability evaluation is not warranted.  

In conclusion, it is found that the evidence reasonably 
supports a finding of entitlement to a 70 percent disability 
evaluation as recently established, but no higher, for the 
veteran's PTSD.

Under 38 C.F.R. § 3.321(b)(1), ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities. 

The governing norm in these exceptional cases is a finding 
that the case represents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  In this case, while he has 
serious mental health handicaps, the fact of his 
incarceration and the impact thereof on his ability to work 
cannot be minimized.  The Board finds that no exceptional 
circumstances in this case have been shown, or alleged, which 
would warrant referral for consideration of an extraschedular 
evaluation on the PTSD rating issue other than that as will 
be further addressed below.

B.  TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.

In a pertinent precedent opinion, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2,317 (1992).

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  

Where the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an 
extraschedular rating is for consideration where the veteran 
is unemployable due to service-connected disability.  
38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).  Thus, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected conditions and advancing age, which would 
justify a total rating based upon unemployability.  Van 
Hoose, 4 Vet. App. at 363.

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.

In this case, the veteran had a variety of pre-prison jobs, 
and has not worked for some time.  Nonetheless, the issue 
becomes whether he would be able to get another job even if 
he were available to do.  In that regard, the Board must 
concur with his long-standing counselor in the negative.  
However, it is noteworthy that it is not merely his mental 
health problems which lead us to reach this conclusion, but 
the fact that he now has service connection for a back 
disorder which involves osseous deterioration at multiple 
levels, pain, etc.  

It is significant to note that although this newly-service-
connected back disability has not yet been officially 
assigned a rating (as will be effectuated by the VARO 
subsequent to this Board decision), this disability clearly 
exerts a contributory role, along with his mental health 
condition, in his ultimate lack of the capacity to obtain or 
retain substantially gainful employment.  

The Board further notes that, although we would ordinarily 
return the case for the assignment of a specific rating for 
the back disorder prior to rendering a decision as to the 
TDIU issue, that is unnecessary herein, and would merely 
delay a final and responsible resolution of the TDIU claim 
(especially since the veteran already has a 70 percent 
disability rating for PTSD).  The Board finds that the 
evidence as to his unemployability due to service-connected 
disabilities is at least in approximate balance, and the 
resulting reasonable doubt must be resolved in his favor.  A 
TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.


ORDER

Service connection for a back disorder is granted.

An increased evaluation for post-traumatic stress disorder 
(PTSD), currently evaluated as 70 percent disabling, is 
denied.

A total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU) 
is granted, subject to the pertinent regulations relating to 
the payment of monetary awards.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


